DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0039, “42 may angular” should be “42 may be angular”
In paragraph 0040, “42s” should be “42”
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term CLEARSPLINT, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buffington (US 20060021622 A1).
Regarding claim 1, Buffington discloses a mouth guard 10 (bruxism appliance 10, Fig 1-2, paragraph 0015), comprising: a tray 12 (u-shaped body 12, Fig 1) configured to encompass at least anterior teeth of a maxillary arch (U-shaped body 12 is adapted to be positioned over at least a portion of a first arch of teeth which can be a user’s top teeth and pads 14 are adjacent to the canines [paragraph 0015] so the portion of the U-shaped guard between the pads encompass the anterior teeth, Fig 1-2); wherein the tray 12 includes a pair of protrusions 14 (bilateral pads 14, protrude can be defined as to jut out from the surrounding surface [https://www.merriam-webster.com/dictionary/protrudes] so the pads that project beyond the first contact surface 18 [paragraph 0015] are construed to be protrusions) extending away from the tray (paragraph 0015, Fig 2), each protrusion 14 configured to generally overlie a 
Regarding claim 2, Buffington further discloses wherein the tray 12 is configured to further encompass at least one posterior tooth of the maxillary arch (bilateral pads 16 are disposed adjacent to the second molars [paragraph 0015] so the portion of the tray with the pads 16 encompasses posterior teeth, Fig 2).

    PNG
    media_image1.png
    288
    335
    media_image1.png
    Greyscale
Regarding claim 3, Buffington further discloses wherein each protrusion 14 is sloped on at least a palate side of the maxillary arch (s2, protrusions 14 are sloped with respect to the portion of the contact surface 18 without a pad that is adjacent to the pad 14, see annotated Fig 1A below [annotated reproduction of Buffington Fig 1). 
Regarding claim 4, Buffington further discloses wherein each protrusion 14 is sloped on at least a labial side of the maxillary arch (s1, protrusions 14 are sloped with 
Regarding claim 5, Buffington discloses a mouth guard 10 (bruxism appliance 10, Fig 1-2, paragraph 0015), comprising: a tray 12 (u-shaped body 12, Fig 1) configured to encompass at least anterior teeth of a mandibular arch (U-shaped body 12 is adapted to be positioned over at least a portion of a first arch of teeth which can be a user’s bottom teeth [paragraph 0015,0021] and pads 14 are adjacent to the canines [paragraph 0015] so the portion of the U-shaped guard between the pads encompass the anterior teeth, Fig 1-2); wherein the tray 12 includes a pair of protrusions 14 (bilateral pads 14, protrude can be defined as to jut out from the surrounding surface [https://www.merriam-webster.com/dictionary/protrudes] so the pads that project beyond the first contact surface 18 [paragraph 0015] are construed to be protrusions) extending away from the tray (paragraph 0015, Fig 2), each protrusion 14 configured to generally overlie a portion of at least one anterior tooth of the mandibular arch (bilateral pads 14 are disposed adjacent to the canines, paragraph 0015); whereby the protrusions are configured to engage at least one tooth of a maxillary arch (protrusions 14 contact the opposing teeth when bruxism occurs, paragraph 0018); and whereby damage to the at least anterior teeth of the mandibular arch is reduced or prevented (the pads help prevent bruxism from occurring and the mouth guard covers some of the teeth to prevent opposing teeth from coming into contact with each other thereby reducing damage, paragraph 0018).
Regarding claim 6, Buffington further discloses wherein the tray 12 is configured to further encompass at least one posterior tooth of the mandibular arch (bilateral pads 
Regarding claim 7, Buffington further discloses wherein each protrusion 14 is sloped on at least a palate side of the mandibular arch (s2, protrusions 14 are sloped with respect to the portion of the contact surface 18 without a pad that is adjacent to the pad 14, see annotated Fig 1A above). 
Regarding claim 8, Buffington further discloses wherein each protrusion 14 is sloped on at least a labial side of the mandibular arch (s1, protrusions 14 are sloped with respect to the portion of contact surface 18 without a pad that is adjacent to the pad 14, see annotated Fig 1A above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Crout discloses a mouth guard that covers the anterior teeth with a pair of protrusions sloped on the labial and palate side.
Falkel discloses an intraoral device with a pair of protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE S LEE whose telephone number is (571)272-7361.  The examiner can normally be reached on M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE MARIE SUN-YOUNG LEE/Examiner, Art Unit 3786  

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786